                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

JERRY LEE HUSKEY, JR.,                           )
                                                 )
               Plaintiff,                        )
                                                 )
       v.                                        )           No. 4:18-cv-00731-AGF
                                                 )
PAUL BURRIS, et al.,                             )
                                                 )
                                                 )
               Defendants.                       )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of plaintiff Jerry Lee Huskey, Jr. for a

four-month continuance of his case. (Docket No. 49). In support of his motion, plaintiff states that

he is currently enrolled in the Intensive Therapeutic Community (ITC) Program at the Jefferson

City Correctional Center. While he is in the program, he states that he is “unable to go over to the

law library to research and respond to motions filed by” defendants. He also notes that he does not

have an attorney to advise or aid him.

       Plaintiff has attached a letter from Cindy Smith, a certified reciprocal alcohol and drug

counselor with the ITC Program. According to the letter, the ITC Program is a year-long, intensive

drug treatment program. The program is broken up into phases, with each phase approximately

nine weeks long. If an offender misses more than a week of any given phase, he would be held

back from progressing. Plaintiff is currently in phase three and requires approximately six more

weeks to complete this phase.

       Having reviewed the motion and the letter in support, the Court must deny plaintiff’s

request for a four-month continuance. Plaintiff has not demonstrated that there is currently any

pending motion that requires him to undertake legal research. He has also not shown that he is
currently unable to file motions or responses with the Court. Finally, the letter from Ms. Smith

indicates that an offender is not allowed to miss more than a week of any given phase. However,

plaintiff has not established that this case will require him to absent himself from the ITC Program

for this length of time. In short, plaintiff has not convinced the Court of his need for a blanket four-

month continuance. Thus, plaintiff’s motion will be denied at this time.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for a continuance (Docket No. 49) is

DENIED at this time.

       Dated this 17th day of July, 2019.



                                                   ______________________________
                                                   AUDREY G. FLEISSIG
                                                   UNITED STATES DISTRICT JUDGE




                                                   2
